            Case 1:21-mj-00015-GMH Document 3 Filed 01/07/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )       Criminal No.
               v.                             )
                                              )       FILED UNDER SEAL
NICHOLAS R. OCHS,                             )
                                              )
                Defendant.                    )


              MOTION TO SEAL WARRANT AND RELATED DOCUMENTS

       The United States of America, by and through its undersigned counsel, respectfully submits

under seal this ex parte application for an Order placing the above-captioned arrest warrant,

complaint, and the application and affidavit in support thereof, and all attachments thereto and

other related materials (collectively, the “Warrant”) under seal.

                                        JURISDICTION

       1.      This Court has jurisdiction to issue the requested order because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is a “district court

of the United States . . . that – has jurisdiction over the offense being investigated.” 18 U.S.C. §

2711(3)(A)(i). As discussed more fully below, acts or omissions in furtherance of the offenses

under investigation occurred within Washington., D.C.

                                  FACTUAL BACKGROUND

       2.      Execution of the Warrant is part of the Government’s ongoing criminal

investigation into possible violations of 18 U.S.C. 1341 and related statutes. Specifically, this

investigation concerns allegations that the defendant engaged in a scheme to defraud a law firm

that was employing him at the time by using the law firm purchasing credit card to make

unauthorized personal purchases, payments of personal expenses, and payments to his personal
            Case 1:21-mj-00015-GMH Document 3 Filed 01/07/21 Page 2 of 3




account(s). It is alleged that for the purpose of executing this scheme, the defendant knowingly

caused to be delivered certain proceeds of this fraud scheme via interstate commercial carriers.

                              POINTS OF LEGAL AUTHORITY

       3.       In this matter, the Government also requests that the Warrant, this application, and

the Order all be filed under seal. The Court has the inherent power to seal court filings when

appropriate, including the Warrant. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir.

1980) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)).                  More

particularly, the Court may seal the Warrant and related filings to prevent serious jeopardy to an

ongoing criminal investigation when, as in the present case, such jeopardy creates a compelling

governmental interest in preserving the confidentiality of the Warrant. See Washington Post v.

Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991).

                                   REQUEST FOR SEALING

       4.       In this matter, the government requests that the Warrant be sealed until further order

of the Court.

       5.       Such an order is appropriate because the Warrant relates to an ongoing criminal

investigation that is neither public nor known to the subject(s) of the investigation. Accordingly,

disclosure may reveal the existence, scope, and direction of the Government’s ongoing and

confidential investigation.    Once alerted to this investigation, potential subject(s) could be

immediately prompted to flee from prosecution, and destroy or conceal incriminating evidence.

       6.       Therefore, there exists a compelling governmental interest in confidentiality to

justify the sealing the Warrant, this application, and this Order. See Robinson, 935 F.2d at 287-

89.




                                                 2
          Case 1:21-mj-00015-GMH Document 3 Filed 01/07/21 Page 3 of 3




       ACCORDINGLY, it is respectfully requested that the above-captioned warrant, the

application and affidavit in support thereof, and all attachments thereto and other related materials

(including this application) be placed under seal until further Order of the Court, except that copies

of these documents may be showed to members of law enforcement in order to aid in the

apprehension of the defendant.


                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     ACTING UNITED STATES ATTORNEY



                                                 By: __/s/ Kathryn L. Rakoczy_______________
                                                    KATHRYN L. RAKOCZY
                                                    Assistant United States Attorney
                                                    D.C. Bar Number 994-559
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 252-6928
                                                    Email: Kathryn.Rakoczy@usdoj.gov




                                                 3
